Appeal dismissed, without costs. Memorandum: While the decree appealed from was, in our opinion, properly made, we do not affirm it for the reason that the executor-appellant is not under the circumstances here an aggrieved party.' He has no right to appeal, and the appeal is accordingly dismissed (Isham v. New York Assn, for Poor, 177 N. Y. 218, 222; Taggart v. Fowler, 200 App. Div. 878; see, also, 6 Carmody on New York Practice, § 53). All concur. (Appeal from a decree construing a codicil to a will.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.